COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §
 LAURANCE KRIEGEL,                                               No. 08-19-00115-CV
                                                §
                              Appellant,                           Appeal from the
                                                §
 v.                                                                 State Office of
                                                §
 SOUTHWESTERN PUBLIC                                           Administrative Hearings
 SERVICE COMPANY AND XCEL                       §
 ENERGY,                                                   (SOAH Docket No. XXX-XX-XXXX
                                                §             PUC Docket No. 48973)
                              Appellees.
                                                §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction. We therefore dismiss the appeal for want of jurisdiction. We

further order Appellant pay all costs of this appeal, and this decision be certified below for

observance.

       IT IS SO ORDERED THIS 5TH DAY OF JUNE, 2019.


                                            GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.